DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second end of each shaft" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 from which claim 12 depends requires the shaft to extend between the first and second ends of the shaft and therefore, the second and first ends are not part of the shaft.  Applicant is advised to amend claim 1 to recite that the first and second ends are part of the shaft or that the second end is not part of the shaft in claim 12.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US 8,303,660).
 	Regarding claim 1, Abdou discloses an interbody (figures 9A-9B) comprising a top surface (see figure below), a bottom surface (see figure below), a first side surface (see figure below), a second side surface (see figure below), and a front surface (see figure below) defining an interior space (170) of a first body; and at least one surface including a two-dimensional array of a plurality of members (174+ 176, figure 8) that are independently configured and dimensioned to move from a first position (figure 9A) to a second position (figure 9B), wherein each of the plurality of members comprises a shaft (176) extending along an axis between a first end (174) and a second end (see figure e.g. one of the 176’s) is configured and dimensioned to facilitate insertion into and translation within the interior space of the first body (figures 7-9B). 	Regarding claim 15, Abdou discloses the first end is a curved surface (see figure below). 	Regarding claim 16. Abdou discloses the first end is a rough surface (rough in that it has a sharpened edge to cut and is textured to cut, grip and retain itself in the target tissue). 	Regarding claim 17, Abdou discloses each of the shafts extend through a respective opening in the first body (figure 8).

    PNG
    media_image1.png
    553
    885
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    671
    625
    media_image2.png
    Greyscale

s 1, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikinami (US 2013/00103074).
 	Regarding claim 1, Shikinami discloses an interbody (figures 1-8) comprising a top surface (see figure below), a bottom surface (see figure below), a first side surface (see figure below), a second side surface (see figure below), and a front surface (see figure below) defining an interior space (see figure below of a first body; and at least one surface including a two-dimensional array of a plurality of members (2 + 4) that are independently configured and dimensioned to move from a first position (figure 4) to a second position (figure 3), wherein each of the plurality of members comprises a shaft (4) extending along an axis between a first end (2) and a second end (opposite 4a) such that the first end is positioned outside of the first body (figures 1-5), where the first end is wider than the shaft (figures 1-5).  	Regarding claim 10, Shikinami discloses the interbody comprises a spring (¶25, ¶81). 	Regarding claim 14, Shikinami discloses that the shaft has a uniform thickness along the axis of the shaft (figures 1-5).

    PNG
    media_image3.png
    552
    635
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    423
    675
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdou (US 8,303,660).
 	Regarding claim 12, Abdou discloses the claimed invention except for the second end of each shaft is spherically shaped and has a larger dimension transverse to the axis of the shaft than the respective opening in the first body.

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the second end each of the shafts to be spherically shaped as it is a known obvious alternative shape for the second end that is larger than the respective opening in the first body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775